2015DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III in the reply filed on 4/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tunis, III et al. (US 2015/0268009).
Tunis, III et al. discloses a vehicle (112) comprising a front cabin configured to contain an operator and a door (113) coupled to the cabin and selectively reconfigurable between a locked configuration and an unlocked configuration, as shown in Figure 6.  The door (113) inherently has a frame rotatably coupled to a wall of the front cabin and a lock assembly coupled to the frame, as is standard in the automotive industry.  The lock assembly limits movement of the frame relative to the wall when the door is in the locked configuration.  The vehicle is selectively reconfigurable between a first A-kit configuration without the armor system (110) and a second C-kit configuration with the armor system (110) to provide a greater degree of protection to the operator in the second C-kit configuration, as shown in Figure 6 and disclosed in paragraph [0055].  Figure 17 shows the armor system (110) removed from the vehicle.  Armor system (110) is an additional component present in the second C-kit configuration and not present in the first A-kit configuration.  The frame is coupled to the wall of the cabin in both the first configuration and the second configuration.  
Claims 14, 15, 17, 19, 21-23, 25-27, and 29-33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnek et al. (US 2011/0204675).
Sonnek et al. discloses a cabin configured to contain an operator, as disclosed in paragraph [0062].  The cabin inherently comprises a wall and a door (12) coupled to the wall.  The wall surrounds the door.  The door has a frame (12,36).  The frame (12,36) is rotatably coupled to the wall of the cabin.  A lock assembly (20) is coupled to the frame (12,36), as shown in Figure 7.  The vehicle is selectively reconfigurable between a first configuration and a second configuration.  The door provides a greater degree of protection to the operator in the second configuration than in the first configuration.  The door has an additional component (upper 22) in the second configuration not present in the first configuration. The component (upper 22) can be removed since it is connected to the frame (12,36) by bolts, as shown in Figure 6 and disclosed in paragraph [0047].  The examiner is taking the position the vehicle is C-kit configured when provided with the component (upper 22) and is A-kit configured when not provided with the component (upper 22) since the vehicle is not provided with a feature to protect the operator from an explosive device.  The frame (12,36) is coupled to the wall of the cabin in both the first and second configurations.  In reference to claims 15, 22, and 30, the additional component is a retainer (upper 22) coupled to the frame (12,36), as shown in Figure 6.  The retainer (upper 22) extends along an inner surface of the wall when the door is closed to limit outward deflection of the frame during a blast.  In reference to claim 17, the door is provided with a first paddle (upper 22), a second paddle (lower 22), and a lever (32) pivotably coupled to the frame (12,36) so the operator can move the lever causing rotation of the paddles (upper 22,lower 22).  The paddles engage the wall to prevent the frame (12,36) from moving outward in the locked configuration, as shown in Figure 32.  The paddles are rotated away from the wall such that the frame (12,36) can freely move outward, as shown in Figure 33.  In reference to claim 23, the retainer (upper 22) is configured to move away from the wall when the door (12) moves from a closed position to an open position since the retainer (upper 22) moves when handle is operated, as disclosed in paragraph [0066].  In reference to claim 25, the retainer (upper 22) is positioned to limit outward deflection of a top end portion of the frame, as shown in Figure 2.  In reference to claim 26, the additional component is a paddler (lower 22) pivotably coupled to the frame (12,36), as shown in Figure 2.  The lock assembly (20) includes a lever (32) pivotably coupled to the frame (12,36) and configured to be moved by the operator, as shown in Figures 31-33.  The lever (32) is coupled to the paddle (lower 22) such that movement of the lever (32) causes a corresponding movement of the paddle between a first position in which the paddle (lower 22) engages the wall to limit outward movement of the frame, as shown in Figure 32, and a second position in which the paddle (lower 22) permits the outward movement of the frame (12,36), as shown in Figure 33.  In reference to claim 27, the paddle (lower 22) is a first paddle.  The lock assembly includes a second paddle (upper 22) coupled to the lever (32) and pivotably coupled to the frame (12,36), as shown in Figures 31-33.  In reference to claims 19 and 29, a biasing assembly is coupled to the lever (32) to apply a biasing force on the lever to oppose movement, as disclosed in paragraph [0049].  In reference to claims 31 and 32, the retainer and the paddle can be removed from the frame in the first configuration since they are connected to the frame (12,36) by bolts.  In reference to claim 33, the door has a frame (12,36) coupled to the wall, a lever (32) movably coupled to the frame (12,36), a paddle (lower 22), and a retainer (upper 22), as shown in Figures 1-2.  The paddle (lower 22) is pivotally coupled to the frame (12,36) and coupled to the lever (32) such that movement of the lever causes a corresponding movement of the paddle (lower 22), as shown in Figures 31-33.  The paddle (lower 22) is repositionable into a locking position, as shown in Figure 32, in which the paddle engages the wall to limit movement of the door.  The retainer (upper 22) is coupled to the frame (12,36) and is positioned to engage the wall to limit outward movement of an upper portion of the door, as shown in Figure 32.  The paddle and retainer (22) are removably coupled to the frame (12,36) since they are connected to the frame by bolts, as shown in Figure 6.  
Allowable Subject Matter
Claims 16, 18, 20, 24, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        May 6, 2022